United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1600
Issued: December 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 20, 2007 nonmerit decision denying his request for merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this nonmerit
decision. The last merit decision of the Office is a December 14, 2004 decision denying
appellant’s recurrence of disability claim. Because more than one year has elapsed between the
most recent merit decision and the filing of this appeal, the Board lacks jurisdiction to review the
merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
This is the third appeal in this case. In the first appeal,2 the Board issued a decision on
November 2, 2005 affirming the Office’s determination that appellant did not establish that he
sustained a recurrence of disability on or after June 15, 2002 due to his August 23, 2001
employment injury.3 The Board also affirmed the Office’s denial of appellant’s January 2005
request for further review of the merits of his claim. In the second appeal,4 the Board issued a
decision on July 3, 2006 in which it affirmed the Office’s denial of appellant’s February 2006
request for reconsideration. The facts and the circumstances of the case are set forth in the
Board’s prior decisions and are incorporated herein by reference.
In January 2007, appellant requested reconsideration of his claim. He resubmitted a
January 10, 2003 report of Dr. James E. Elbaor, an attending Board-certified orthopedic surgeon,
and submitted a new report from Dr. Elbaor dated January 5, 2007. In the January 10, 2003 report,
Dr. Elbaor noted that appellant complained of left foot pain and diagnosed left hallux rigidus. On
January 5, 2007 he stated that he first saw appellant on October 2, 2002 for “an on-the-job injury to
his great left toe” at which time his diagnosis was “trauma left foot, rule out tarsal tunnel
syndrome.” Dr. Elbaor noted, “After examining [appellant] on January 10, 2003 his diagnosis had
changed to hallux rigidus of the left toe. All of his diagnoses are stated in the chart.”
In an April 20, 2007 decision, the Office denied appellant’s request for further review of
the merits of his claim. The Office determined that the evidence was either repetitious or
irrelevant to the issue of the claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,5 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.6 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.7 When a claimant fails to meet one of the above standards, the
2

Docket No. 05-1437 (issued November 2, 2005).

3

On August 23, 2001 appellant, then a 51-year-old postal clerk, sustained a left foot contusion when he was
getting ice out of a machine and the door fell on his left foot. On November 6, 2001 he returned to performing
regular duty for the employing establishment. Appellant claimed that beginning June 15, 2002 he sustained a
recurrence of disability due to his August 23, 2001 employment injury.
4

Docket No. 06-821 (issued July 3, 2006).

5

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.607(a).

2

Office will deny the application for reconsideration without reopening the case for review on the
merits.8 The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record9 and the submission of evidence which does not address the particular
issue involved does not constitute a basis for reopening a case.10
ANALYSIS
The Office accepted that appellant sustained a left foot contusion on August 23, 2001, but
denied his claim that he sustained a recurrence of disability on June 15, 2002 due to his
August 23, 2001 employment injury. In an April 20, 2007 decision, the Office denied
appellant’s January 2007 request for further review of the merits of his claim.
In support of his January 2007 reconsideration request, appellant resubmitted a January 10,
2003 report of Dr. Elbaor, an attending Board-certified orthopedic surgeon. The submission of this
report would not require reopening appellant’s claim for further merit review because it is
duplicative of evidence previously submitted and already considered by the Office.11
Appellant also submitted a January 5, 2007 report in which Dr. Elbaor stated that he saw
appellant on October 2, 2002 for “an on-the-job injury to his great left toe” which he diagnosed
as “trauma left foot, rule out tarsal tunnel syndrome,” but that he changed the diagnosis to left
hallux rigidus after a January 10, 2003 examination. The Board finds that the submission of this
report does not require reopening appellant’s claim for further merit review because it is not
relevant to the underlying issue of the present case, i.e., whether appellant established that he
sustained a recurrence of disability on or after June 15, 2002 due to his August 23, 2001
employment injury.12 Dr. Elbaor merely indicated that he changed his diagnosis of appellant’s
left foot condition. He did not provide any indication that appellant sustained disability due to
his August 23, 2001 employment injury on or after June 15, 2002.
Appellant has not established that the Office improperly denied his request for further
review of the merits of its December 14, 2004 decision under section 8128(a) of the Act, because
the evidence and argument he submitted did not to show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.13
8

20 C.F.R. § 10.608(b).

9

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

10

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

11

See supra note 9 and accompanying text.

12

See supra note 10 and accompanying text.

13

On appeal to the Board, appellant argued that he sustained disability on and after June 15, 2002 due to a new
occupational injury to his left toe. The Board notes that the record does not contain a final decision regarding this
matter within the Board’s jurisdiction and it is not the subject of the present appeal. See 20 C.F.R. §§ 501.2(c) and
501.3(d)(2).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 20, 2007 decision is affirmed.
Issued: December 11, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

